Citation Nr: 1202387	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disability to include bronchial asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 28, 1967 to November 22, 1967, totaling 55 days of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied the Veteran's claim for service connection for bronchial asthma.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a November 2011 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111 (West 2002), VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A September 1967 treatment note, dated two days after the Veteran's entrance into service, indicated that he has had difficulty breathing for the past two years and that he had been treated by a local medical doctor (LMD) for the condition.  A November 1967 Medical Board Proceedings form, signed by the Veteran, found that his bronchial asthma had begun "throughout his teenage years" and was not aggravated by active duty.  The Veteran denied receiving treatment for asthma prior to service entrance during his November 2011 hearing.  A July 2008 VA examiner found that it was more likely than not that the Veteran's asthma existed prior to entering service in 1967 and that this asthma was less likely than not exacerbated by service.  However, this opinion was not stated in the degree of certainty required to address the presumption of soundness under 38 U.S.C.A. § 1111 (West 2002); and, in light of this deficiency, the July 2008 VA opinion would be unlikely to survive judicial scrutiny. 

The Veteran appears to have reported that he had applied for Social Security Administration (SSA) benefits due to pulmonary difficulties during the November 2011 hearing.  The outcome of such an application is not clear.  These records are potentially pertinent to the claim of entitlement on appeal.  The Court of Appeals for Veterans Claims has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records should therefore be obtained.

In addition, the Veteran testified during his November 2011 hearing that he received treatment for his bronchial asthma from the VA facility in Niles, Illinois in approximately 2007.  He also testified that his treatment provider during this time had provided an opinion regarding the in-service aggravation of his asthma.  VA treatment records dated from July 2007 through March 2010 are located in the claims file but do not contain records related to this reported 2007 treatment in Niles, Illinois; there are no updated electronic treatment records.  As these records have been adequately identified and are relevant to the instant claim, they must be obtained.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social Security Administration and request all medical records and decisions associated with the Veteran's application for benefits.  

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC should obtain the Veteran's VA treatment records, including for any treatment received at the VA facility in Niles, Illinois in 2007, as identified by the Veteran during his November 2011 hearing.  Treatment records dated from July 2007 to March 2010 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

3.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA respiratory examination to determine the nature and etiology of the Veteran's claimed respiratory disability, including bronchial asthma.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Based on a review of the entire record, did the Veteran's current respiratory disability, including bronchial asthma, clearly and unmistakably (absolutely certain) preexist his entrance into service in September 1967?

(b)  If any such injury, defect, or disorder, including the claimed respiratory disability, preexisted the Veteran's period of active duty service, was there a worsening of such injury, defect, or disorder during service?  If so, did such a worsening (i.e., increase in severity) represent the natural progress of the injury, defect, or disorder; or, was such a worsening beyond the natural progress of the injury, defect, or disorder (representing a permanent worsening of the underlying condition).

(c)  If the examiner determines that the claimed respiratory disability did not preexist the Veteran's service, is it at least as likely as not (50 percent or greater probability) that his disability had its onset during the Veteran's active duty service from September 1967 to November 1967; or, was such disorder caused by any incident or event that occurred during his period of service?   

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

5.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


